Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16,14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 16,14, how does a demolding means remove brace.  There is no description as to how a brace both closes, and can be removed in the disclosure.  There is no example in the application, no teaching in the prior art, and no suggestion as to where one may turn.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1, 12, what exact structure in the specification and/or drawings does the ”closing means” (line 4) relate to?  Is it the particularly shaped compressional element 105 in Figure 1a; or maybe it’s any “clamp” (Para 88, Pub)?  If the latter, use of means plus function may be problematic as such is broader that the illustrated element 105.  As such, one of ordinary skill will not know what structure the “closing means” relates to, and any equivalents.  What is Applicant’s intent?
	As to claims 1,12, what exact structure in the specification and/or drawings does the “analyzing means” (line 6) relate to?  Para 58 of Pub describes a list of possibilities, but it’s not clear if they are separate possibilities, or even one embodiment depicted in a narrower and narrower manner.  Either 
	As to claim 1, what exact structure in the specification and/or drawings does the ”analyzing means” (line 6) relate to?  Figure 1 illustrates a merely schematic box 7, so no particular structure is provided.  Maybe Applicant intends such to be any analyzer, and in such case, use of means plus function is equally problematic there is no particular structure to relate the means plus function phrase to relate to so that the structure and equivalents many be clearly defined.   What is Applicant’s intent?
	As to claim 1, what exact structure in the specification and/or drawings does the ”demolding means” (line 8) relate to?  (Para 95 refers to a blade 13, supporting surface and actuating means (the means being one of a hand gear, or some undefined “pneumatically or electrically element).  The pneumatic and electrically are not described in the specification or drawings, it’s not expressed to which elements may define the hand gear (maybe just the handle portion, maybe the handle portion with 3 visible pivoting elements?).  Note that the Brief Description of the drawings depicts Figure 4 as schematic.  As such, one of ordinary skill will not know what structure the “demolding means” relates to, and any equivalents. 
As to claim 1, what exact structure in the specification and/or drawings does the ”transporting means” (line 10) relate to?  Para 96 refers to clamps 23a and 23b, but Para 102 seems to add an abutment surface 21.  Then Para 103 states that the clamp 23a includes another means (i.e. locking means being spring biased latch).  Para 107 continues on to express that the transporting means” also includes one of an “electric motor, a pneumatic drive, or a manual drive” to move the transporting means, but there is no particular (electric, pneumatic or manual) structure that provides for such (i.e. there is merely a box “9” in Figure 6c), and Figure 6 is merely “schematic” (Para 85).  As such, it remains unclear what structure one of ordinary skill would recognize as claim 1’s “transporting means” to 
As to claims 2,6,5 15, “preferably” is indefinite.
As to claim 6, “the supporting surface” lacks antecedent basis.
As to claim 6, should “comprises” (line 2) be - - further comprises - - in light of claim 2 entirely changing the means plus function into a “blade”?
	As to claim 7, “the actuation means”, “the first clamp” and “the second clamp” lack antecedent basis.  Also, does “the sealed cabinet” relate back to the cabinet of claim 1?  If so, is the cabinet of claim 1 limited such that it too is “sealed”?
As to claim 7, what structure does the “actuation means” relate to in the specification and/or drawings?  Is it the structure listed in claim 6, or something else?  Non other is found in the specification.
As to claim 5, “locking means, preferably a spring biased latch” (line 2) is problematic, as the specification expressly only the “spring biased latch” (Para 103) as a possibility.  The term “preferably” is thus problematic.
As to claim 5, “locking means, preferably a spring biased latch” (lines 4-5) is problematic, as the specification expressly only the “spring biased latch” (Para 103) as a possibility.  The term “preferably” is thus problematic.
As to claim 11, the “a sample … closing means” (lines 4-5) appears to be the same structure called for in claim 1. (Maybe replace a sample … closing means” (lines 4-5) with - - the sample chamber assembly - - ?)  Is it possible that the “a sample chamber assembly” (lines 4-5) is a second sample chamber assembly?  (Maybe replace “a sample” (line 4) with - - a second sample - - ?)  What is Applicant’s intention?


Claims 2-10, 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claim 2 removes the demolding means plus function limitation (that necessarily includes many of the structural components referred to above), and in its place inserts the “one blade”.  In effect, claim 2 is removing something from claim 1.
(2) Claim 6 appears to additionally replace the demolding means plus function limitation with less structure than what it may have meant in claim 1 (and even claim 2) as described in 112(b).  In effect, claim 6 is removing something from claims 1 and/or 2.
(3) Claim 3 appears to additionally replace the demolding means plus function limitation with less structure than what it may have meant in claim 1 as described in the 112(b).  In effect, claim 3 is removing something from claim 1.
(4) Claim 4 appears to additionally replace the transporting means plus function limitation with less structure than what it may have meant in claim 1 as described in the 112(b). In effect, claim 4 is removing something from claim 1.
(5) Claim 10 appears to replace the analyzing means plus function limitation with less structure than what analyzing means may have meant in claim 1 as described in the 112(b).  In effect, claim 10 is removing something from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

s 1,10,19,11,12,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al 2001153760.
Takashima et al 2001153760 teach (Figure 1) an apparatus, comprising: cabinet 1 having an opening (via valve 13) for a sample 22 housing 11 (of an assembly 1,10,30), an analyzer within the cabinet; means 12 to remove the closing means 30 from the housing 11 to expose the sample 22 within; and push rod to transport the housing along the guide 17 from removing location to the analysis position within the cabinet 14.
The ABSTRACT does not employ the terms “demolding”, does not call element 30 a “closing” element, does not refer to “molten” metal, and does not state that the push rod is electric (as depict by Applicant’s “transporting means).
As to claims 1,12,15, it would have been obvious to employ an electrical element to remove the closing means 30 which keeps the cover closed when vacuum is applied around the housing.  (Such electrical element is as much electrical as Applicant’s disclosed demolding means).  Also, either Applicant’s sample chamber assembly is merely an element intended to be use with the claimed apparatus (as the assembly was not positively claimed), such supported by claim 11’s separate claiming of the chamber assembly), or in the alternative, Taka’s device is usable for a wide range of fields” (Para 3), and it’s known to test metal samplings with analyzers described in Para 2).  Finally, either the push rod is manual (as is the transporting means), or it would have been obvious to employ an electric drive for such as one of ordinary skill would recognize the benefit of employing a steady driving element to push the rod so that sample of interest may be safely delivered to the analyzer.  Applicant’s “transporting means” was described as electric.   
As to claims 10, 19,Taka suggests (Para 2) employing a spectroscope, suggestive of employing any one that will effectively test a material (metal or otherwise) of interest. 
.

Claims 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al as applied to claim 1 above, and further in view of Anderson 2016/204683.
As to claim 10, it would have been obvious to employ a optical emission spectrometer to test metal as Anderson teaches (ABSTRACT and Para 2) such to provide for effective measuring.

Claims 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al as applied to claim 1 above, and further in view of Mizukami et al 2004-12336.
As to claims 10,19, it would have been obvious to employ a optical emission spectrometer to test metal as Mizukami et al teach (Para 1) use of spark emission spectrometer testing of metal samples to provide effective measuring.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dams et al 2757559 teach housing 3 with a removable cover 7; conduit 2 to transport the housing to a spectrometer 7 by way of compressed air.  However, there is no cabinet (per claims 1,12), and the cover 7 is removed at the spectrometer 7 end of the conduit 2, and not at an end of the conduit 2 opposite the spectrometer 7 9 (per claims 1, 12).

The 2 foreign references on a 1449 were crossed out only because the documents (and 1449) lacked dates.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861